QBfficeof tfie 2Utornep @eneral
                                         &ate of Ill;exa$
DAN MORALES
 .ATTORNEY
       GENERAL                              July 29,1996

     Honorable Bobert Hill Trapp                     Opinion No. DM-405
     Criminal District Attorney
     San Jacinto County                              Re: whetherawuntysalatyglievance
     P.O. Box 430                                    wmmittee may consider an aggrieved
     Coldspring. Tacas 7733 1                        elected county officer% complaint after the
                                                     start of the county’s &al year (RQ-826)

     Dear Mr. Trapp:

            You explsin that the San Jacinto County Commissioners Court, on
     Decemba21.1994.     approved a srdary increase of $1,000 for the 1995 &al year for
     elected county officials. The 1995 fiscal year began on January 1. 1995. The
     commissioners court tmanimoudy approved the 1995 budget on January 9,1995.

             Your office determined that the commissioners court had not no&d the public of
     the proposed increase in salaries of elected county officers in accordance with section
     152.013(b) ofthe Local Govermnent Code. You therefore advised the county judge that,
     as you state, “the S1.000 salary increase for elected officials was invalid and that the
     elected officials could only be paid at the ssJary figure set for the previous fiscal year.“t
     Your office further advised the county judge that elected county 05cials, now denied the
     proposed salary increase, may, pursmmt to section 152.016 of the Local Govemment
     Code, request a hearing before the salary grievance committee.

              You indicate that thirteen of eighteen elected county 05cers in fact availed
     themselves of the grievance procedure provided in section 152.016 of the Local
     Govemment Code. On March 20,1995. the tU nine-member salary grievance committee
     unanimously voted to grant the $1,000 salmy increase to the aggrieved elected officials,
     effective at the earliest date allowable by law. See Local Gov’t Code § 152.016(c). You
     ask whether the recommended salary increase may take effect prior to the commencement
     ofthel996tiscalyear,onJanuary1,1996.

             Your question assumes the salary grievance committee properly met after the
     wmmencement of the new tlscrd year. We do not believe, however, that the process
     outlined in the Local Oovemment Code authorizes the salary grievance committee to meet
Honorable Robert Hill Trapp - Page 2           (DM-405)




after the wmmencement of the fiscal year. We conclude, therefore, that the salary
&VMW committee’s actions are void. We will begin our analysis by briefly summarizing
the wunty budget process.

        Chapter 111, subchapter A of the Local Government Code provides the only
method available for budget preparation in a county with a population less than 225,000
people.2 Compare Local Gov’t Code $ 111.001 (providing budget preparation method
for county with population of 225,000 or less) wifh id. 4 111.061 (providing alternative
budget preparation method for county with population higher than 125,000). During the
seventh month of each fiscal year, section I1 1.003 requires the county judge, with the
assistance of the county auditor or county clerk, to prepare a budget covering “all
proposed expenditures of the county government for the succeeding fiscal year.” The
budget also must estimate revenues the wunty expects to receive in the succeedmg year.
Id. $ 111.004(b), (c).

        When the county judge has prepared the proposed budget, he or she must file a
wpy of it with the wunty clerk, who will make the wpy available for inspection “by any
taxpayer.” Id. 5 111.006. After the i%enth day of the “month next following the month
in which the budget was prepared,” but before the county wmmissioners court levies
taxes, the wmmissioners court must hold a public hearing on the proposed budget. Id.
5 111.007(b). “At the conclusion of the public hearing, the wmmissioners wurt shall take
action on the proposed budget.” Id. $ 111.008(a).

        When the wmmissioners court has finally approved the budget, it must file the
approved budget with the wunty clerk. Id. 5 111.009. Once the budget is approved, the
wmmissioners wurt may levy taxes and expend county funds only in accordance with the
budget, except “in a case of grave public necessity to meet an unusual and unforeseen
condition that could not have been included in the original budget through the use of
reasonably diligent thought and attention.” Id. $111.010. The county wmmissioners
wurt may, however, amend the budget “for county purposes.” Id. 8 111.Ol 1,

        Placed within this framework for the county’s genera) budgeting process is a more
specific procedure by which a county commissioners court sets the amount of
compensation, expenses, and allowances each county officer and employee wholly paid
from county timds will receive during the following fiscal year. Section 152.013 of the
Local Government Code applies specifically to the salaries, expenses, and other
allowances budgeted for elected county or precinct officers:
              (a) Each year the wmmissioners wutt shall set the salary,
          expenses, and other allowances of elected wunty or precinct officers.

        %n JacintoCounty,the countyaboutwhich you ask, has a populationof spprcximateb 16,372
people. See Bumau of the Census, U.S. Dep’t of Cbmma, 1990 Census of popllation: General
Characteristica:Texas 3 (1992).
Honorable Robert Hill Trapp - Page 3            (DM-405)




          The commissioners wurt shah set the items at a regular meeting of
          the court during the regular budget hearing and adoption
          proceedmgs.
                .

               (c) Before filing the annual budget with the county clerk, the
          wmmissioners court shall give written notice to each elected county
          and precinct officer of the officer’s salary and personal expenses to
          be included in the budget.

        Any elected county or precinct officer who is dissatisfied with the amount of salary
or personal expenses the wunty wmmissioners court proposes to pay the 05cer during
the succeeding fiscal year may seek redress through the county’s salary grievance
wmmittee, which is composed either of a mixture of public servants and private citizens
or wholly of private citizens. See id. $152.014(a). Section 152.016 provides as follows:

               (a) An elected wunty or precinct officer who is aggrieved by
          the setting of the officer’s salary or personal expenses may request a
          hearing before the salary grievance wmmittee. The request must:

                    (1) be in writing;

                    (2) be delivered to the committee chairman within five days
               after the date the officer receives notice of the salary or personal
               expenses; and

                    (3) state the desired change in salary or persona) expenses.

               (b) The wmmittee shall hold a public hearing within 10 days
          after the date the request is received.

                (c) lf, after the hearing, sii or more of the members vote to
          recommend an increase in the officer’s salary or personal expenses,
          the wmmittee shah submit its recommendation to the wmmissioners
          court in writing. If six to eight members vote to recommend the
          increase, the commissioners court shall consider the rewmmendation
          at its next meeting. Ifnine members vote to recommend the incresse
          and sign the recommendation, the wmmissioners court shall include
          the increase in the budget before the budget is filed and the increase
          takes effect in the next budget year.
                (d) The committee’s authority is limited to the consideration of
           increases in the salaries or persona) expenses of county and precinct
           officers. The committee may not set policy of the county or add new
           items to a proposed county budget.
      When pieced together, chapters 111, subchapter A and 152, subchapter B of the
Local Government Code provide the chronology of a county’s budgeting process. We
Honorable Robert Hill Trapp - Page 4            (DM-405)




will summarize the chronology of events pertinent to the issue you raise. Fit, once the
wmmitioners       court has received the proposed budget from the county judge, the
commissioners court sets the salary, expenses, and other allowances of elected county
officers “at a regular meeting of the court during the regular budget hearing and adoption
proceedings.” Id. 3 152.013(a).

        Second, after the commissioners court has adopted the budget, but before filing it
with the county clerk, the commissioners wurt notifies each elected county officer in
writing of the salary and personal expenses the officer is budgeted to receive in the
succeeding fiscal year. Id. 9 152.013(c); see also id. 5 111.009 (requiring county
commissioners wurt to file approved budget with county clerk). Third, within five days
of receiving notice, an aggrieved county officer must deliver to the salary committee chair
a request for a hearing before the salary grievance committee. Id. $152.016(a). Fourth,
the salary grievance committee, within ten days of receiving the request for a hearing,
must conduct a public hearing. Id. 3 152.016(b).

        If, as in the situation about which you inquire? the vote to recommend an increase
in the officer’s salary is unanimous, the wmmissioners wurt must include the rewmmen-
dation in the succeeding year’s budget “before the budget is filed.” Id.; see uho id.
$111.009 (requiring county commissioners wurt to file approved budget with county
clerk). If the grievance committee’s vote is unanimous, the increase in salary or personal
expenses “takes effect in the next budget year.“’ Id. 5 152.016(c).

         Thus, a county’ssalary  grievance  committee  mayoperateonlyin a brief, specified
window of time, after the county wmmissioners court adopts a budget for the succeeding
fiscal year and prior to the time the county commissioners wurt files the linal budget with
the county clerk. The statutes do not contemplate that a grievance committee will operate
at any time other than during the county’s regular budget process. According to the
information you provided, however, the salary grievance committee in San Jacinto County
heard a grievance after the beginning of the county’s fiscal year. The wmmittee was
unauthorized to consider a grievance at that time. Its unanimous vote to increase San
Jacinto elected county officers’ salaries by $1,000 is void. See Attorney General Opinion
JM-27 (1983) at 2; Letter OpinionNo. 95-18 (1995) at 2.



       %ccansc you sitnation did not im’olw a recommendationapprovedby six to eight salary
grievance committee memhm, we wed not comidcr whether such a temmmudstion,  upon a timble
vocebytheannmissionmcourt,mustkincludedinthebudgetwhenitisfil~totakceffsclinthe
.mwecdinghlldgetyear.

        41ndccd,previousopinions of this office have concludedthat a commissionerscourt may modi@
an ekctcd coonty ofkial’s caky only during the regular bud@ hearing. See, e.g., Attomey General
OpioionsJM-839(1988) at 6, H-643 (1975) at 2 (cmmtming statutory pdeceswr to Local Goxmmaxt
Codesection 152.013),H-l I (1973)at 3 (came).
Honorable Robert Hill Trapp - Page 5           (DM-405)




        This result differs from our interpretation of the statutory predecessor to section
 152.016 ofthe Lucal Government Code, V.T.C.S. article 391215 section 2(d), in Attorney
General Opinion MW-516 (1982). In 1982 V.T.C.S. article 3912k, section 2(d), provided
that “[a] written recommendation signed by all nine committee members and delivered to
the commissioners court becomes effective         on the first day of the month following its
delivery to the commissioners court.” See Act of May 29, 1983,6&h Leg., RS., ch. 336,
5 1, 1983 Tex. Gen. Laws 1741, 1742 (proposing amendment to article 391235 section
2(d)). Furthermore, no statute required the salary grievance committee to work in a
specified period of time during the regular county budget process.

        Attorney General Opinion MW-5 16 considered a situation in which the
commissioners court failed to give proper notice of a budget that proposed to increase the
salaries of elected county officers, effective at the star of the next fiscal year,
January 1, 1982. See Attorney General Opinion W-516           (1982) at 1-2. The district
attorney advised the commissioners court that it bad not complied with the law and that
the salary increases were, therefore, invalid. Id. All elected wunty officials appealed to
the salary grievance committee, which awarded increased salaries for the year, effective
March 1, 1981. Id. Thus, the officers apparently began receiving the recommended
increases in the middle of the county’s fiscal year. See id.

        In 1983 the legislature amended V.T.C.S. article 391215 providing, among other
things, a requirement that the commissioners court “prior to filing . the annual budget
with the clerk of the county court” notify each elected county officer of his or her salary
and personal expenses to be included in the succeeding year’s budget. See Act of
May29, 1983, 68th Leg., R.S., ch. 336, 5 1, 1983 Tex. Gen. Laws 1741, 1742.
Additionally, the legislature established the time line now found in section 152.016 of the
Local Government Code: within five days of receiving notice of the budgeted salary and
personal expenses, an aggrieved elected county officer must request a hearing before the
salary grievance commhtee; within ten days after receiving the request for hearing, the
salary grievance committee must conduct the hearing. See id. Thelegislature also added
the language setting the effective date of a recommendation signed by nine members of the
salary grievance committee and providing that such a recommendation becomes effective
“in the next budget year.” See id. 3 1, at 1743.

       Testimony before the House Committee on County A!%irs indicated that, by
chmging the effective date of a recommendation of nine memh         of the salary grievance
committee, the proposed amendment would improve the timing, relative to tbe county
budgeting process, for implementing the recommendation. See Hearings on H.B. 804,
68th Leg. (Apr. 20, 1983) (testimony of Janet Coplin, representing Dallas County
Commissioners Court) (tape available from House Video/Audio Services Oflice) (stating
that amendment regarding time salary grievance committee could meet would coincide
better with commissioners court’s budget scheduling).          witnesses understood tbe
proposed amendment to require an elected county officer who wished to 6le a grievane
to do so before the county commissioners court finalizes its budget for the upcoming fiscal
Honorable Robert Hill Trapp - Page 6         (DM-405)




year. Id.(testimony of C.C. Smith, Van Zandt County Commissioner); see id. (testimony
of Janet Cophn, representing Dallas County Commissioners Court).

        In our opinion, the legislature amended the statutory predecessor to section
152.016(c) of the Local Govemment Code in 1983 to preclude a result such as that
described in Attorney General Opiion MW-5 16, in which a county is faced with increased
expenses in the middle of the budget year. See aLw Hearings on H.B. 804 Before the
County Atfairs Committee, 68th Leg. (Apr. 20, 1983) (testimony of Sam Hilhard, Van
Zandt County Judge) (tape available from House Video/Audio Services Office) (stating
that, under current system, it is “very ditlicult to operate and keep a balanced budget”
because salary grievance commission may change budget at any point during year).

        To the extent Attorney General Opinion MW-516 is inconsistent with this opinion,
it has been overruled by the 1983 amendments to V.T.C.S. article 391235 wdiied in part
asLocal Government Code sections 152.013 and 152.016.
Honorable Robert Hill Trapp - Page 7         (DM-405)




                                  SUMMARY

              Under section 152.016 of the Local Government Code, an
         aggrieved elected wunty officer may request a hearing before the
         county’s salary grievance committee within five days of receiving
         notice f?om the wunty commissioners court of the officer’s salary
         and personal expenses for the upcoming budget year. The salary
         grievance committee must meet to consider the grievance within ten
         days atler receiving the requestfor a hearing. A salary grievance
         committee may not meet a&r the county has filed with the county
         clerk the final budget for the succeeding fiscal year. The salary
         grievance committee certainly may not meet atIer the start of the
         fiscal year. Any actions taken by a salary grievance committee at an
         unauthorized meeting are void.

              To the    extent Attorney’ General Opinion MW-516 (1982) is
         inconsistent   with this opinion, it has been overruled by the 1983
         amendments     to V.T.C.S. article 3912k, codified in part as Local
         Government     Code sections 152.013 and 152.016.




                                                  DAN MORALES
                                                  Attorney General of Texas

JORGE VEGA
Fii Assistsnt Attorney General

SARAH J. SHIRLEY
Chair, Opinion Committee

Prepared by Kymberly K. Oltrogge
Assistant Attorney General